STM ewe

ait

—— ENTERED a

UNITED STATES DISTRICT COURT | JAN 212030 |

 

 

DISTRICT OF NEVADA - CLERK US DISTRICT COURT |
DISTRICT OF iEVADA
* ee Ley: DEPUTY
SSS EEE DEPU

UNITED STATES OF AMERICA, )

)  2:96-CR-0085-LDG-BNW
Plaintiff, )
)
VS. )
)
CHUN LOK )
)
Defendant. )

 

ORDER
The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#200), sentencing held on March 26, 1997. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $180,720.00

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $412,050.00

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $175,350.00
Total Amount of Restitution ordered: $768, 120.00**
** Joint and Several with co-defendants

Dated this 7. 4 day of January, 2020.

 
